
	
		II
		111th CONGRESS
		1st Session
		S. 176
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the job access and reverse commute program,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Access and Reverse Commute
			 Program Improvements Act of 2009.
		2.Job access and
			 reverse commute program
			(a)Combined
			 applicationsSection 5316(b) of title 49, United States Code, is
			 amended by adding at the end the following:
				
					(3)Combined
				applications
						(A)In
				generalA State may accept a single combined application for a
				project that will use funds provided under not less than two of the programs
				described in subparagraph (C).
						(B)IncentivesFor
				any State that determines to accept combined applications under subparagraph
				(A), the Secretary may—
							(i)reduce the amount
				of the cost share required under a program described in subparagraph
				(C);
							(ii)increase the
				amount of funds the State may use for administrative expenses under a program
				described in subparagraph (C); or
							(iii)make a grant to
				the State for expenses relating to accepting combined applications.
							(C)ProgramsThe
				programs described in this subparagraph are the program under this section, the
				elderly and disabled specialized transit program under section 5310, the new
				freedom program under section 5317, and any other program determined
				appropriate by the
				Secretary.
						.
			(b)Job access and
			 reverse commute formula grants
				(1)In
			 generalSection 5316 of title 49, United States Code, is
			 amended—
					(A)in subsection
			 (a)(1)—
						(i)in subparagraph
			 (C), by striking and at the end;
						(ii)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(E)subsidizing the
				costs associated with the transportation of low income high school students and
				young adults to career or technical education, job training, or apprenticeship
				programs.
								;
				
						(B)in subsection
			 (h)(2)—
						(i)by striking
			 operating assistance may not and inserting “operating
			 assistance—
							
								(A)may
				not
								;
						(ii)by striking the
			 period at the end and inserting ; or; and
						(iii)by adding at
			 the end the following:
							
								(B)may not exceed 80
				percent of the net operating costs of the project, if the State notifies the
				Secretary that it is necessary to achieve program
				goals.
								;
						(C)in subsection
			 (e), by adding at the end the following:
						
							(4)Transfers to
				StatesA local governmental authority may transfer to the State
				in which the local governmental authority is located any funds apportioned to
				the local governmental authority under this section. A State may use funds
				transferred under this paragraph for any eligible job access or reverse commute
				project under this section.
							;
				and
					(D)by adding at the
			 end the following:
						
							(j)Reporting and
				certification streamlining
								(1)In
				generalThe Secretary may waive or streamline reporting and
				certification requirements relating to the program under this section at the
				request of a State if the Secretary determines that the primary goals of the
				program are still being met.
								(2)StudyThe
				Secretary shall conduct a study of the feasibility of the elimination,
				revision, or reduced frequency of collection for any reporting or certification
				requirements relating to the program under this section, particularly examining
				the burden on and needs of nonprofit organizations that receive funding and are
				unaccustomed to Federal Transit Administration regulations.
								(3)FlexibilityThe
				Secretary shall encourage flexibility and experimentation by allowing States to
				use other assessment and eligibility measures such as outcome based assessment
				of the transportation access improvements to targeted populations instead of
				documenting individuals either on a State-by-State trial basis or through the
				pilot program under subsection (k).
								(4)Workforce
				boardsThe Secretary shall—
									(A)encourage
				coordination and review of applications by local workforce boards; and
									(B)consider using
				workforce board reviews as an alternative to streamline reporting
				requirements.
									(k)Pilot
				program
								(1)In
				generalThe Secretary may carry out a pilot program to make
				grants to recipients to—
									(A)improve education
				and employment related transportation for eligible teens and young adults, such
				as linking high schools to technical colleges, job centers, and
				apprenticeships;
									(B)evaluate
				streamlined reporting and certification requirements developed under subsection
				(j) in order to determine whether the requirements still ensure sufficient
				accountability and whether the projects are still primarily addressing the
				goals of this section;
									(C)support more
				comprehensive projects that are integrated with other Federal, State, and local
				transportation and human service programs while ensuring the paperwork burden
				is minimized, including—
										(i)bundling funds
				from and allowing combined applications with streamlined reporting requirements
				for other programs of the Department of Transportation (such as the elderly and
				disabled specialized transit program under section 5310 and the new freedom
				program under section 5317) or other Federal departments and agencies (such as
				the Department of Labor, the Department of Health and Human Services, and the
				Department of Education) to address more comprehensive human service
				transportation needs;
										(ii)developing
				programs that cross local government boundaries and involve multiple
				localities, particularly programs that serve more than one of the categories of
				areas described in subparagraph (A), (B), or (C) of subsection (c)(1);
				and
										(iii)developing
				comprehensive proj­ects that integrate workforce development with
				transportation needs during the different phases of training and job
				placement.
										(2)AuthorizationThere
				shall be available from the Mass Transit Account of the Highway Trust Fund
				$10,000,000 for each of fiscal years 2010 through 2014 to carry out this
				subsection.
								(l)Continuation
				and expansion of JARC technical assistance and clearinghouse
								(1)In
				generalThe Secretary shall continue technical assistance and
				peer-to-peer network activities being carried out on the date of enactment of
				this subsection and expand the assistance and activities as appropriate, so
				that the Department supports efforts that—
									(A)act as an
				information clearinghouse and information network;
									(B)provide technical
				assistance to potential applicants for a grant under this section;
									(C)provide technical
				assistance to grant recipients in meeting Federal reporting and certification
				requirements, especially entities such as first-time grant recipients and small
				nonprofit organizations;
									(D)conduct outreach
				and education of employers and employees regarding transportation assistance,
				including tax benefits for providing fringe benefits and earned income tax
				credit benefits for employees; and
									(E)as appropriate,
				coordinate the combined activities of and support memorandums of understanding
				between related Federal programs in the Department of Transportation or another
				Federal department or agency, such as the Department of Labor, the Department
				of Housing and Urban Development, the Economic Development Agency, or the
				Department of Education.
									(2)Authorization
				of appropriationsThere are authorized to be appropriated
				$2,000,000 for each of fiscal years 2010 through 2014 to carry out expanded
				technical assistance and peer-to-peer network activities under this
				subsection.
								.
					(2)AuthorizationSection
			 5338 of title 49, United States Code, is amended by adding at the end the
			 following:
					
						(h)Job access and
				reverse commute formula grants
							(1)In
				generalThere shall be available from the Mass Transit Account of
				the Highway Trust Fund to carry out section 5316 of this title—
								(A)$185,000,000 for
				fiscal year 2010;
								(B)$205,000,000 for
				fiscal year 2011;
								(C)$225,000,000 for
				fiscal year 2012;
								(D)$245,000,000 for
				fiscal year 2013; and
								(E)$265,000,000 for
				fiscal year 2014.
								(2)Availability of
				amountsAmounts made available by paragraph (1) shall remain
				available until
				expended.
							.
				(c)ApplicationSubparagraph
			 (B) of section 5316(h)(2) of title 49, United States Code, as added by
			 subsection (b) of this section, shall apply to unexpended amounts made
			 available before, on, or after the date of enactment of this Act.
			(d)OffsetAny
			 amounts authorized to carry out a project under section 1602 of the
			 Transportation Equity Act for the 21st Century (Public Law 105–178; 112 Stat.
			 256) for which no funds had been obligated as of January 1, 2009, are
			 rescinded.
			
